Citation Nr: 0603212	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  98-01 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a skin disorder of the 
feet.  







ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from September 1954 to 
October 1957.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a May 1997 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in San Juan, the Commonwealth of Puerto 
Rico
(hereinafter RO).  The case was remanded to the RO for 
additional development in December 2001, August 2003 and June 
2004, and the requested development has been completed to the 
extent possible. 


FINDINGS OF FACT

1.  Exhaustive efforts to obtain service medical records have 
not been successful.  

2.  The record does not reveal a conclusion from a medical 
professional or any other definitive objective evidence 
linking a current skin disability in the feet to service, and 
a skin disability in the feet was first shown by reliable 
evidence at a time too remote from service to reasonably 
conclude that it is etiologically related thereto.  


CONCLUSION OF LAW

A skin disorder of the feet was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131, 5100-5013A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset of this discussion, the Board notes that the 
service medical records have not been obtained, despite 
exhaustive efforts to do so by the RO, to include contacting 
the veteran to determine if he has any service medical 
records in his possession.  See eg. May 1997 RO "Finding on 
the Unavailability of Service Medical Records."  These 
records may have been destroyed in a fire at the National 
Personnel Record Center in 1973.  Under such circumstances, 
the Court has held that there is a heightened obligation on 
the part of VA to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  Thus, because none of the 
veteran's service medical records have been obtained, the 
Board's analysis has been undertaken with the heightened 
obligation set forth in Cuevas and O'Hare in mind.  It is 
further noted, however, that the case law does not lower the 
legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

In a May 2001, January 2002 and June 2004 letters, the RO 
informed the veteran of the provisions of the VCAA.  More 
specifically, these letters notified the veteran that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to the issue on appeal but that he had 
to provide enough information so that VA could request the 
relevant records.  VA also discussed the attempts already 
made to obtain relevant evidence with regard to this claim.  
Further, VA notified the veteran of his opportunity to submit 
additional evidence to support his claim, as the June 2004 
letter specifically told the veteran to provide VA with any 
evidence or information he had pertaining to his claim.  
Thus, he may be considered to have been advised of his duty 
to submit all pertinent evidence in his possession or notify 
VA of any missing evidence.  

In addition, the RO issued a detailed January 1998 statement 
of the case (SOC) and multiple supplemental statements of the 
case (SSOCs), most recently in August 2005, in which the 
veteran and his representative were advised of all the 
pertinent laws and regulations.  The Board therefore believes 
that appropriate notice has been given in this case.  The 
Board notes, in addition, that a substantial body of evidence 
was developed with respect to the veteran's claim, and that 
the January 1998 SOC and SSOCs issued by the RO clarified 
what evidence would be required to establish entitlement to 
service connection for the claimed skin disorder.  The 
veteran responded to the RO's communications with additional 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the August 
2005 SSOC contained the pertinent language from the new duty-
to-assist regulation codified at 38 C.F.R. § 3.159 (2005).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Thus, to the extent that the letters informing him of the 
VCAA may not have technically informed the veteran of each 
element of the VCAA, the veteran was nonetheless properly 
notified of all the provisions of the VCAA by the August 2005 
SSOC.  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

With the above criteria in mind, the relevant facts will be 
briefly summarized.  The veteran contends that he contracted 
a skin disorder in his feet during basic training, and that 
he was treated for this condition while stationed in Hawaii 
in 1956 and 1957.  He stated that the condition was "under 
control" until it started up again in late 1996.  As 
indicated, no service medical records have been located 
despite extensive efforts to do so by the RO.  Supporting the 
veteran's assertions as to the in-service incurrence of a 
skin disability of the feet is an August 1997 statement from 
a person who stated that he served with the veteran in 1954 
and 1955 and that as part of their basic training, they were 
exposed to contamination from a lake.  He indicated that the 
veteran was "affected by contaminated water." 

The earliest post-service treatment for a skin disability of 
the feet of record is, according to a statement received in 
September 2004 from a private physician, November 1989, at 
which time the veteran was referred for minor surgery for 
Verrugosis and treated for tinea pedis with griseofulvin and 
Lotrisone ointment.  This same physician indicated in an 
earlier statement dated in October 1996 that the veteran has 
been his patient for the previous 10 years during which time 
the veteran complained about foot problems.  This physician 
also stated as follows:  "[The veteran] developed a micotic 
infection during his stint in the army as he refers and 
[this] has been troubling him ever since."  (Emphasis 
added).  The veteran has indicated that prior to 1989, he 
treated his foot condition himself with over the counter 
medications.  Additional evidence includes reports from a 
February 1997 VA examination, at which time the veteran 
reported a history of fungus of the feet since 1954 when he 
was in the Army.  The diagnoses following this examination 
included tinea pedis and tinea corporis.

Applying the pertinent legal criteria to the facts summarized 
above, the Board regrets the unavailability of the service 
medical records, and has carefully considered the veteran's 
contentions as set forth above, and the supporting lay 
statement from his service comrade with this fact in mind.  
See Cuevas, O'Hare, Supra.  The Board has also carefully 
considered the October 1996 private physician's report.  
However, this report does not contain any specific statements 
or opinion from the examiner himself that the veteran has a 
skin condition of the feet subsequent, or due to, service, 
but instead referenced the veteran reporting such an 
inservice history.  The February 1997 VA examination report 
contains similar information.  As such, they are of minimal 
probative value.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a bare transcription of lay history, unenhanced by 
any additional medical comments by the physician, is not 
transformed into competent medical history).  A review of the 
record does not otherwise reveal any competent medical 
evidence or opinion linking a current skin disability of the 
feet to service. 

While the Board has considered the contentions of the veteran 
with regard to treating the skin disability himself for the 
years following service, the fact remains that a skin 
disorder of the feet was first shown by objective, and thus 
more reliable, evidence over 30 years after service 
separation, a time too remote from service to reasonably 
conclude that it is related thereto.  With regard to the 
assertions of the veteran linking a current skin disability 
of the feet to service, the Board certainly respects his 
right to offer his opinion, but he is not deemed competent to 
present evidence as to diagnosis, medical etiology, or 
causation.  See Routen, Espiritu, supra.  As such, the Board 
finds that the probative value of this and the other positive 
evidence of record to be outweighed by the objective medical 
evidence of record as set forth above.  Therefore, the claim 
for service connection for a skin disorder of the feet must 
be denied.  Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for a skin disorder of the 
feet is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


